ON REHEARING.
SULLIVAN, C. J.
We have most 'carefully considered the petition for a rehearing in this case, and do not find any •cause or reason for granting a rehearing. The facts clearly, show that the appellant attached the personal property in •question, and, in order to obtain possession thereof, paid the mortgage debt that existed against said property. He did not purchase the promissory note secured by said mortgage, but paid it under the provisions of section 3389 of the Revised Statutes, and thus satisfied said mortgage lien. He could not thereafter foreclose said mortgage. The debt was paid; the mortgage lien satisfied. When he had thus paid the mortgage debt, the provisions of said section required the proper •officer, after the sale of such property, to “first pay to such •creditor the amount advanced by him to pay the mortgage," •etc. The petitioner having elected the proceeding that he would pursue, and pursued it to the extent of paying the mortgage debt, he cannot revive the mortgage lien and foreclose the mortgage. Rehearing denied.
Huston and Quarles, JJ., concur.